DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              THOM DEBECK,
                                Appellant,

                                    v.

                    U.S. BANK TRUST, N.A., etc.,
                             Appellee.

                              No. 4D22-2161

                          [December 8, 2022]

   Appeal of a nonfinal order from the County Court for the Seventeenth
Judicial Circuit, Broward County; Andrea Gundersen, Judge; L.T. Case
No. CACE17-002226.

  Jeff Barnes of W.J. Barnes, P.A., Boca Raton, for appellant.

   Steven J. Brotman and Michael P. De Simone of Locke Lord LLP, West
Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

MAY, DAMOORGIAN and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.